      Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 1 of 16 PageID #:1




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

Heather Rudy, individually and on behalf of all                     1:21-cv-03575
others similarly situated,
                                  Plaintiff,

                    - against -                                Class Action Complaint

Family Dollar Stores, Inc.,
                                                                Jury Trial Demanded
                                  Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.    Family Dollar Stores, Inc. (“defendant”) manufactures, labels, markets and sells

“Smoked Almonds,” in red packaging evocative of fire, under its Eatz brand (“Product”).




                                                  1
       Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 2 of 16 PageID #:2




        2.     Smoking is a processing method to preserve or improve the flavor of food by

exposing it to smoke, usually from burning wood.

        3.     The drying action of the smoke and the different phenol compounds helps to preserve

protein-rich foods such as meat, cheese, almonds, and fish.

        4.     While the popularity of smoking decreased in the mid-20th century due to the

introduction of “convenient” chemical preservatives, the last two decades have seen a resurgence

in smoked foods, as consumers embrace foods made without advanced chemistry and synthetic

ingredients.

        5.     According to research by Mintel, consumers are increasingly seeking foods that get

their taste only from a characterizing ingredient or a natural processing method.

        6.     Mintel reports that consumers are aware of the lack of transparency in the flavor

industry, which has regularly been highlighted by non-profits such as the Environmental Working

Group (“EWG”).1

        7.     The EWG often identifies foods with “natural” flavors but which also contain

“incidental” additives such as emulsifiers and solvents, that may pose health or nutritive risks.

        8.     Innova Market Insights identified “no added flavor” as an emerging consumer trend.2

        9.     This trend is unique because it is not necessarily based on a “claim,” per se, but by

the absence of the ubiquitous front label statement which is required to inform consumers that a

food’s taste is from something added.

        10.    Federal and identical state law requires that a product’s front label disclose the source

of any characterizing flavor. 21 C.F.R. § 101.22(i).3



1
  Lynn Dornblaser, Director, Innovation & Insight, Mintel, Clean Label: Why this trend is important now, 2017.
2
  Innova Market Insights, Flavors: Trends and Sustainability, Sept., 2018.
3
  Illinois law incorporates the federal requirements for food labeling.


                                                        2
         Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 3 of 16 PageID #:3




           11.   “The rule [21 C.F.R. § 101.22(i)] is premised on the simple notion that consumers

value ‘the real thing’ versus a close substitute and should be able to rely on the label to readily

distinguish between the two. This consumer protection objective is relevant to taste claims

conveyed in advertising as well.”4

           12.   The disclosure on a front label of whether a food is flavored by “added smoke flavor”

or from being smoked is basic information on which consumers rely when making quick

purchasing decisions at the grocery store. 21 C.F.R. § 101.22(i).

           13.   Federal regulations require that:

           (i) If the food is one that is commonly expected to contain a characterizing food
           ingredient, e.g., strawberries in "strawberry shortcake", and the food contains
           natural flavor derived from such ingredient and an amount of characterizing
           ingredient insufficient to independently characterize the food, or the food contains
           no such ingredient, the name of the characterizing flavor may be immediately
           preceded by the word "natural" and shall be immediately followed by the word
           "flavored" in letters not less than one-half the height of the letters in the name of
           the characterizing flavor, e.g., "natural strawberry flavored shortcake," or
           "strawberry flavored shortcake".

           21 C.F.R. § 101.22(i)(1)(i).

           14.   Where a food’s flavor does not come exclusively from a characterizing ingredient or

processing method, but contains natural flavor derived from that ingredient or processing method,

this must be disclosed to consumers on the front label, in addition to on the ingredient list.

           15.   Consumers prefer foods that are flavored from a natural production process – being

smoked – instead of having added smoke flavor.

           16.   The European Food Safety Authority reported that many smoke flavorings added to

food – to make them seem like they were smoked – were dangerously close to levels which may




4
    Steven Steinborn, Hogan & Hartson LLP, Regulations: Making Taste Claims, PreparedFoods.com, August 11, 2006.


                                                        3
      Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 4 of 16 PageID #:4




be toxic to humans.5

       17.   Added smoke flavor is not only an issue of consumer health, but of quality and value.

       18.   The FDA has warned companies that fail to accurately inform consumers of foods

which are not smoked but only have added smoke flavor:

       If these smoke ingredients [natural smoke flavor] are added flavors, they should be
       declared in accordance with 21 CFR 101.22 [on the front of the label]; however, if
       these ingredients describe the smoking process, then they must not be listed as
       ingredients in the ingredient statement.6

       19.   Defendant’s Product is labeled as “Smoked Almonds” and the front label does not

disclose the addition of any added natural smoke flavor.

       20.   Consumers will reasonably expect the Product to have an appreciable amount of its

smoked taste from having undergone a smoking process.

       21.   However, the Product is misrepresented as “Smoked Almonds,” and has not been

subjected to any smoking.




                    INGREDIENTS:  ALMONDS   ROASTED   IN
                    PEANUT, AND/OR COTTONSEED, AND/OR
                    SUNFLOWER SEED, AND/OR CANOLA OIL,
                    HYDROLYZED SOY PROTEIN, DEXTROSE,
                    TORULA YEAST, SALT, ONION POWDER,
                    NATURAL     SMOKE    FLAVOR,   SPICE
                    EXTRACTIVES, DISODIUM INOSINATE AND
                    DISODIUM GUANYLATE.

5
  Faizah Ahmed, Smoke-Flavored Foods May Be Toxic, Food Safety News, Feb. 16, 2010.
By on February 16, 2010
6
  FDA Warning Letter, Smoked Seafood, Inc. dba Little Mermaid Smokehouse, MARCS-CMS 515739 — JUNE 27,
2017.


                                                 4
      Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 5 of 16 PageID #:5




       22.    The ingredient list reveals “NATURAL SMOKE FLAVOR,” which purports to be

“smoke condensed into a liquid form,” instead of from being smoked.7

       23.    However, even if consumers discover this ingredient, it fails to tell them the almonds

did not undergo any smoking.

       24.    Nor does the listing of the first ingredient, “ALMONDS ROASTED IN PEANUT,

AND/OR COTTONSEED, AND/OR SUNFLOWER SEED, AND/OR CANOLA OIL,” tell

consumers the almonds were merely “roasted in oil” instead of smoking.

       25.    In the early 2000s, the almond industry experienced several outbreaks of Salmonella.

       26.    As a low moisture food, almonds are not generally susceptible to Salmonella.

       27.    However, cultivation and harvesting practices can introduce this deadly organism,

which can cause illness and death at low levels.

       28.    The result of these outbreaks was a requirement that all almonds be subjected to

treatment processes that achieve “a minimum 4-log reduction of Salmonella bacteria in almonds.”8

       29.    Thermal treatments to satisfy this criteria include the application of steam, hot water,

oil roasting or dry roasting.

       30.     Non-thermal treatments include the temporary addition of small amounts of the

chemical propylene oxide (PPO).

       31.    The result is that any almonds – even those which are smoked – be subjected to

treatment processes to ensure consumer safety.

       32.    Oil roasting is a widely used methods for achieving pathogen reduction because it

does not negatively affect the sensory, organoleptic or nutritive qualities of almonds.



7
   Matthew Sedacca, Liquid Smoke: The History Behind a Divisive Culinary Shortcut – Barbecue's love/hate
relationship with the manufactured flavor, Eater.com, Jun 15, 2016.
8
  7 C.F.R. § 981.442


                                                   5
         Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 6 of 16 PageID #:6




          33.    Oil roasting is also the initial step in smoking almonds, confirmed by a search of the

available literature and corroborated by real-life experiences of fans of this food.

          34.    Natasha Goddard, a food scientist with a Master of Science in Biology, described her

experience preparing smoked almonds.9

          35.    Though she made sure to soak the almonds in brine prior to smoking, this

compromised their texture.

          36.    She discovered independently what producers of actual smoked almonds already

know – oven-roasting, either before or after smoking, is necessary. them prior to smoking.

          37.    The widely known chefs at James and Everett describe preparation of “Hickory

Smoked Almonds” on their highly trafficked website.10

          38.    The author realized how simple it would be to prepare authentic smoke almonds with

a basic electric smoker.

          39.    After soaking the almonds in a brine solution and applying a dash of spices,

seasoning and coating (butter), they were placed in a wire mesh basket.

          40.    The basket is placed inside the smoker for several hours until they develop a true

smoked taste.

          41.    The writers note that the almonds “may not be as crisp as you like” following the

smoking, which “is easily remedied by placing them in a 350°F oven for 10 to 15 minutes.”

          42.    However, they caution against “over-roasting,” which can impart “a bitter flavor and

dry out the” almonds.




9
    Natasha Goddard, First attempt at smoked almonds, June 4, 2014, MetaCookbook.com.
10
    Hickory Smoked Almonds, James & Everett, June 21, 2018.


                                                        6
      Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 7 of 16 PageID #:7




   A. Consumers Expect the Almonds were Subjected to Some Smoking

       43.    Smoked almonds that get their smoked taste exclusively or predominantly from

being smoked is not a rare or pricy delicacy that would make a reasonable consumer “double

check” the veracity of the front label claim by the fine print ingredient list.

       44.    Through listing “NATURAL SMOKE FLAVOR” on the ingredient list, the Product

tacitly admits that even if it has undergone smoking, it was not smoked enough to sufficiently

impart a characterizing smoke flavor.

       45.    Consumers are misled because the absence of the qualifying terms, “natural smoke

flavored almonds” or “smoke flavored almonds,” gives them the false impression that all the

smoke taste was due to being smoked. 21 C.F.R. § 101.22(i)(1)(i); 21 U.S.C. § 343(i).

       46.    Competitor products are truthfully and non-deceptively identified as having added

smoke flavor, where consumers expect to see such a disclosure.

               “Naturally Flavored”         “Natural Smoke Flavored Almonds”




                                                   7
     Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 8 of 16 PageID #:8




       47.   Other companies sell smoked almonds which get their smoked taste only from being

smoked, instead of any added smoke flavor.

                              HICKORY SMOKED ALMONDS




   B. Added Smoke Flavor is Not Equivalent to Being Smoked

       48.   Given that the Product acknowledges it contains “NATURAL SMOKE FLAVOR,”

the only purpose is to provide the smoked taste which is otherwise provided from smoking.

       49.   The 400 flavor compounds which contribute to a “smoked taste” include pyrazines,

aliphatic, aromatic hydrocarbons, alcohols, organic acids, esters, furans, phenols, carbonyl and

noncarbonyl compounds, and various oxygen- and nitrogen-containing heterocyclic compounds.

       50.   Added smoke flavor is unable to impart the same, real smoked taste of real smoking.

       51.   First, added smoke flavoring lacks the delicate balance of phenolic compounds,


                                               8
      Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 9 of 16 PageID #:9




including 2,3-Butanedione, 2,3-Pentanedione, 3-Butanoic acid, 3-Methylbutanoic acid, 4-

Ethylguaiacol, 4-Propylguaiacol and/or 4-Vinylguaiacol.

       52.   Second, the smoke generation process dramatically influences the wood-smoke

chemical composition, generating compounds that are not capable of being included in a “natural

smoke flavor,” like trans-isceugenol and 4-methylsyringol.

       53.   When foods like almonds are exposed to volatiles and particulate matter found in

smoke, they undergo chemical reactions which form new flavor compounds.

       54.   Even if the Product underwent some smoking and has some of these flavor

compounds, the addition of added smoke flavoring is an acknowledgement it does not have enough

of these compounds, which is why it contains added smoke flavor.

       55.   Third, certain compounds only serve as intermediates in the formation of more stable

forms of compounds which are essential to the aroma of smoke.

       56.   Fourth, in most systems involving only smoke generation – to create “smoke flavor”

– instead of smoking food, there is only a focus on volatile compounds which are believed to have

distinctive odor properties at low concentrations.

       57.   This overlooks that nonvolatile compounds significantly contribute to smoke flavor.

II.   CONCLUSION

       58.   Reasonable consumers must and do rely on a company to honestly identify and

describe the components, attributes and features of the Product, relative to itself and other

comparable products or alternatives.

       59.   The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       60.   Defendant sold more of the Product and at higher prices than it would have in the



                                                 9
    Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 10 of 16 PageID #:10




absence of this misconduct, resulting in additional profits at the expense of consumers.

       61.    Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       62.    The Product is sold for a price premium compared to other similar products, no less

than $1.00 for 7 oz (198 g), a higher price than it would otherwise be sold for, absent the misleading

representations and omissions.

                                           Jurisdiction and Venue

       63.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       64.    Upon information and belief, the aggregate amount in controversy exceeds $5

million, including any statutory damages, exclusive of interest and costs.

       65.    Plaintiff Heather Rudy is a citizen of Illinois.

       66.    Defendant Family Dollar Stores, Inc. is an Delaware corporation with a principal

place of business in Chesapeake, Chesapeake City County, Virginia

       67.    The parties are citizens of different states.

       68.    Venue is in this district because plaintiff resides in this district and a substantial part

of the events or omissions giving rise to the claims occurred here.

                                                Parties

       69.    Plaintiff Heather Rudy is a citizen of Gurnee, Lake County, Illinois.

       70.    Defendant Family Dollar Stores, Inc., is a Delaware corporation with a principal

place of business in Chesapeake, Virginia, Chesapeake City County.

       71.    Defendant has over 8,000 retail stores in all fifty states.

       72.    While the company’s name is “Family Dollar,” many Americans have recently




                                                  10
     Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 11 of 16 PageID #:11




realized that this is not your parent’s dollar store.

        73.    Where “dollar stores” previously contained items of substandard quality, Family

Dollar’s economies of scale and ability to quickly adapt to changing consumer demand have

allowed it to thrive by offering high quality goods.

        74.    Defendant is known for its tough negotiating tactics with manufacturers of national

brand products, who agree to produce their products under the Family Dollar private label or “store

brands,” including Eatz.

        75.    These items are equivalent in quality to, and often exceed, their national brand

competitors.

        76.    Plaintiff bought the Product on one or more occasions within the statute of limitations

for each cause of action alleged, from defendant’s stores including the location at 1106 Washington

St, Waukegan, IL 60085, between April and May 2021, among other times.

        77.    Plaintiff saw the front label that said, “Smoked Almonds,” the red coloring, and that

there was no mention of added smoke flavor.

        78.    Plaintiff expected that any smoke taste was entirely from being smoked.

        79.    Plaintiff wanted more than a “smokey” taste but a product that was sufficiently

smoked so that it did not require added “smoke flavor.”

        80.    Plaintiff expected the almonds would have been subjected to more than a de minimis

amount of smoking, but they were not subject to any smoking.

        81.    Plaintiff bought the Product at or exceeding the above-referenced price.

        82.    Plaintiff relied on the representations identified here.

        83.    Plaintiff would not have purchased the Product if she knew the representations were

false and misleading.




                                                   11
    Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 12 of 16 PageID #:12




       84.    Plaintiff chose between Defendant’s Product and other similar products which were

represented similarly, but which did not misrepresent their attributes and/or lower-priced products

which did not make the claims made by Defendant.

       85.    The Product was worth less than what Plaintiff paid and she would not have paid as

much absent Defendant's false and misleading statements and omissions.

       86.    Plaintiff intends to, seeks to, and will purchase the Product again when she can do so

with the assurance that Product's representations are consistent with its composition.

                                         Class Allegations

       87.    The class will consist of Illinois, Texas, Utah, New Mexico, Indiana, West Virginia

and North Carolina residents who purchased the Product during the statutes of limitations for each

cause of action alleged.

       88.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       89.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       90.    Plaintiff is an adequate representative because her interests do not conflict with other

members.

       91.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       92.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       93.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.




                                                 12
    Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 13 of 16 PageID #:13




       94.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                  Illinois Consumer Fraud and Deceptive Business Practices Act
                                (“ICFA”), 815 ILCS 505/1, et seq.

                                   (Consumer Protection Statute)

       95.    Plaintiff incorporates by reference all preceding paragraphs.

       96.    Plaintiff and class members desired to purchase a product which was subjected to at

least some smoking, instead of getting all its smoke taste from added smoke flavoring.

       97.    Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

       98.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       99.    Plaintiff relied on the representations.

       100. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                   Breaches of Express Warranty,
                              Implied Warranty of Merchantability and
                        Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       101. The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that it was subjected to at least some smoking,

instead of getting all its smoke taste from added smoke flavoring.

       102. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       103. This duty is based on Defendant’s outsized role in the market for this type of Product.

       104. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.



                                                  13
    Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 14 of 16 PageID #:14




       105. Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices.

       106. The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       107. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

       108. Defendant had a duty to truthfully represent the Product, which it breached.

       109. This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area, as custodians of the Eatz brand.

       110. The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant, an iconic brand.

       111. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, their purchase of the

Product.

       112. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                               Fraud

       113. Defendant misrepresented and/or omitted the attributes and qualities of the Product,

that it was subjected to at least some smoking, instead of getting all its smoke taste from added

smoke flavoring




                                                 14
    Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 15 of 16 PageID #:15




       114. Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

consistent with its representations.

                                         Unjust Enrichment

       115. Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: July 5, 2021
                                                           Respectfully submitted,

                                                           Sheehan & Associates, P.C.
                                                           /s/Spencer Sheehan


                                                15
Case: 1:21-cv-03575 Document #: 1 Filed: 07/05/21 Page 16 of 16 PageID #:16




                                             60 Cuttermill Rd Ste 409
                                             Great Neck NY 11021-3104
                                             Tel: (516) 268-7080
                                             Fax: (516) 234-7800
                                             spencer@spencersheehan.com




                                    16
